DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-7 are allowed.
The following is a statement of reasons for allowance:  
		Regarding claim 1, the cited prior art of record Nakazato. (U.S. 2017/0185970 A1), either singularly or in combination, fail to anticipate or render obvious a robot control apparatus, comprising: wherein the estimation unit estimates, from a tendency of a change over time in the feature amount, a malfunction time at which the feature amount is expected to exceed a threshold value preset to indicate malfunction of the robot body, and estimates duration from a present point to the malfunction time as the remaining life, wherein the present point is a time point after a time point at which the presence of the sign of malfunction of the robot body is determined, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 6, the cited prior art of record Nakazato. (U.S. 2017/0185970 A1), either singularly or in combination, fail to anticipate or render obvious a maintenance management method in which a robot control apparatus executes: wherein the step of estimating the remaining life comprises: a step of estimating, from a tendency of a change over time in the feature amount, a malfunction time at which the feature amount is expected to exceed a threshold value preset to indicate malfunction of the robot body, and a step of estimating duration from a present point to the malfunction time as the remaining life, wherein the present point is a time point after a time point at which the presence of the sign of malfunction of the robot body is determined, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claim 7, the cited prior art of record Nakazato. (U.S. 2017/0185970 A1), either singularly or in combination, fail to anticipate or render obvious a non-transitory computer readable recording medium storing a maintenance management program which enables a robot control apparatus to execute: a step of estimating, from a tendency of a change over time in the feature amount, a malfunction time at which the feature amount is expected to exceed a threshold value preset to indicate malfunction of the robot body, and a step of estimating duration from a present point to the malfunction time as the remaining life, wherein the present point is a time point after a time point at which the presence of the sign of malfunction of the robot body is determined., in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864